Citation Nr: 1648315	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  11-15 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an extraschedular rating higher than 10 percent for postoperative residuals of a left wrist fracture with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from November 1971 to June 1983 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2015, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In June 2015, the Board denied higher schedular ratings for a left wrist disability and left ear hearing loss, and remanded the above-captioned claim for further development.

The Veteran appealed the portion of the Board's June 2015 decision that declined to refer the left ear hearing loss claim for consideration of an extra-schedular rating to the United States Court of Appeals for Veterans Claims (Court).  The remainder of the decision was not appealed.

In March 2016, the Court vacated the portion of the June 2015 Board decision that declined to refer the left ear hearing loss claim for consideration of an extra-schedular rating, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

Also in March 2016, the Director, Compensation Service, (Director) awarded a 10 percent extraschedular rating for the left wrist disability.  As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the rating, his claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In May 2016, the Board adjudicated the matter of entitlement to an extraschedular rating for left ear hearing loss, and remanded the above-captioned claim for further development.

In December 2016, the Veteran filed a claim for a higher rating for the service-connected left foot pes planus.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The left wrist disability does not cause marked interference with occupational functioning beyond that contemplated by the current 10 percent extraschedular rating.


CONCLUSION OF LAW

The criteria for an extraschedular rating in excess of 10 percent for the left wrist disability have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, disability rating are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1 .  However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  38 C.F.R. § 3.321 (b)(1).  Such a rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  Id.  

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Rather, it must remand the claim to the AOJ for referral to the Director.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.; Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  Recently, the Court reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating, and elaborated that the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

Regarding the assignment of a particular extraschedular rating, because the nature of extraschedular consideration requires that the disability picture be unique and not contemplated by the rating schedule, there logically is no guidance as to the specific rating that should be assigned in any particular case.  Id. at 454 n.7; see also Floyd v. Brown, 9 Vet. App. 88, 97 (1996).  Nevertheless, the Board has the requisite experience necessary to assign an extraschedular rating.  Kuppamala at 457.  

In June 2015, the Board denied a schedular evaluation in excess of 10 percent for the service-connected left (non-dominant) wrist disability.  The matter of entitlement to a schedular rating was remanded.  In the remand, the Board directed the RO to refer the Veteran's claim to the Director to determine whether an extraschedular rating was warranted under 38 C.F.R. § 3.321(b)(1), and then readjudicate the claim.

In a March 2016 decision, the Director discussed July 2010, January 2014, and February 2015 treatment records and examinations revealing that the left wrist disability affected the Veteran's ability to lift and carry heavy items with the left hand, inhibiting his ability to perform his occupational duties in the construction industry.  The Director thus found that the record indicated marked interference with employment that rendered application of the regular schedular standards inadequate.  An additional, extraschedular rating of 10 percent was awarded.

In May 2016, the Board remanded the claim so that the RO could readjudicate the claim and issue a supplemental statement of the case (SSOC).

In May 2016, the RO issued a SSOC as well as a rating decision on the issue.  The rating decision shows the Veteran was assigned a 10 percent schedular evaluation, in addition to a 10 percent extraschedular evaluation, for a combined rating of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5215, effective April 20, 2010.  

Under DC 5215, a maximum 10 percent rating is warranted where dorsiflexion is less than 15 degrees, or where palmar flexion is limited in line with the forearm. Pursuant to the VA Rating Schedule, normal range of motion of the wrist is 70 degrees of dorsiflexion/extension, 80 degrees of palmar flexion, 45 degrees of ulnar deviation, and 20 degrees of radial deviation.  38 C.F.R. § 4.71 , Plate I (2015).

The only other diagnostic code pertaining to the wrist is DC 5214, which applies where there is ankylosis.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  A 20 percent rating is warranted for ankylosis of the minor wrist in 20 degrees to 30 degrees dorsiflexion. A 30 percent rating is assigned for ankylosis where there is ankylosis in the minor wrist is in any other position except favorable.  A maximum 40 percent rating is warranted for unfavorable ankylosis of the minor wrist in any degree of palmar flexion, or with ulnar or radial deviation.  Extremely unfavorable ankylosis is rated as loss of use of hands under Diagnostic Code 5125.  Id.

On VA examination in July 2010, the Veteran reported he was employed as a part-time laborer off and on.  He believed he was not getting called for jobs because he was unable to carry heavy items with his left hand and arm due to wrist pain.  He believed he had missed two and a half months of work during the past year because of an inability to do the job required.  He had never been sent home from work, or left work once there, due to the wrist.  He reported pain, stiffness, and swelling.  He sometimes dropped things and avoided using the left hand.  He had no tingling or shooting pain from the wrist into the hand.  He could dress, undress, eat, write, and drive without assistance.  He could lift a maximum of 4 pounds with the left hand.  He did not use any type of brace.  He did not use any treatment, prescription or over the counter.  He had not tried heat or ice.

On examination, there was swelling and tenderness and dorsal bony enlargement.  There was slight medial deviation, and alignment was abnormal.  Dorsiflexion was 0 to 20 degrees, palmar flexion was 0 to 40 degrees, radial deviation was to 0 degrees, and ulnar deviation was 0 to 30 degrees.  There as pain throughout motion.  Grip strength was 5-/5, interosseous strength was 4+/5, and thenar strength was 4+/5.  There was pain and weakness.  Sensation was normal.  There was no change in the active or passive range of motion on repetitive testing, and no additional loss of range of motion due to pain, weakness, impaired endurance, incoordination, or instability.  The Veteran was diagnosed with postoperative residuals of a navicular left wrist fracture with severe degenerative joint disease, avascular necrosis, and a residual of a tiny piece of hardware.

On VA examination in November 2011, there was tenderness and pain on palpation.  Palmar flexion was to 45 degrees and dorsiflexion was to 20 degrees, both with pain.  There was no change in the active or passive ranges of motion on repetitive testing and no additional loss of range of motion due to pain, weakness, impaired endurance, incoordination, or instability.  Muscle testing on flexion and extension was 4/5.  There was no ankylosis.  

The examiner found the left wrist condition impacted the Veteran's ability to work in that he could not work with hand tools for more than 30 minutes without pain.  He could not work with power tools for more than 10 minutes.  He could not carry more than 10 pounds with the hand and had difficulty holding small items and grasping for more than 10 minutes due to pain.

On VA examination in February 2015, the examiner diagnosed osteoarthritis of the left wrist and postoperative healing of a nonunion fracture of the scaphoid/navicular bone with avascular necrosis.  The Veteran reported no physical therapy.  Steroid injections helped.  The left wrist caused a constant problem, as opposed to episodic problems.  The Veteran reported having difficulty working due to his left wrist disability, and that he couldn't fly fish or steer with his left hand.  The Veteran reported no lost days of work or school in the past 12 months due to the wrist; he reported that he "pushed through."  He reported he could perform basic activities of daily living, including dressing, bathing, eating, writing, and personal hygiene.  He could drive.  He could sit and stand without limitation.  He did not require assistive devices.  The examiner found there was no loss in activities of daily living due to the left wrist.

On examination, palmar flexion was 0 to 20 degrees, dorsiflexion was 0 to 20 degrees, ulnar deviation was 0 to 10 degrees, and radial deviation was 0 to 10 degrees.  The limited range of motion limited activity that would involve pushing off with the wrist, such as push-ups or rising from a chair.  There was pain with weight bearing and localized tenderness or pain on palpation.  The Veteran could perform repetitive testing without any additional loss of function or range of motion.  Pain, fatigue, weakness, a lack of endurance, and incoordination caused functional loss.  In terms of range of motion, this limited palmar flexion and dorsiflexion to 0 to 10 degrees, and ulnar and radial deviation to 0 to 5 degrees.  Muscle strength was 4/5 in flexion and extension.  There was no muscle atrophy.  There was no ankylosis.  

The examiner opined that the left wrist disability impacted employment in that the Veteran would be limited by any vocation that involved repetitive motion of the wrist.  He would be limited in any lifting and carrying, or in performing any fine motor skills of the left upper limb.

At the April 2015 hearing, the Veteran testified that he could not hold objects or bend the wrist.  He could not use power tools without shooting pain.  He used a brace sometimes and over-the-counter pain medication.  He had not been prescribed physical therapy.  He could hold objects only up to the weight of a glass of milk or Mountain Dew.  He could not fish like he used to because he couldn't operate the tiller due to wrist pain.  He could not drive a truck without pain.

VA treatment records, including the records cited by the Director in the March 2016 decision, show that the left wrist disability has caused difficulty in his occupational duties in the construction industry.  It reduced his ability to lift, grasp, and carry items, and limited his ability to use hand tools and power tools.  

The preponderance of the evidence is against a finding of additional interference with employment beyond that recognized by the current 10 percent extraschedular rating.  The July 2010 VA examiner noted the Veteran had never been sent home from work, or left work, due to the left wrist.  He could dress, undress, eat, write, and drive without assistance.  He did not require a brace or prescription treatment.  The February 2015 VA examiner noted he could perform all activities of daily living and had not lost days from work due to the wrist.  He did not require assistive devices and could drive, sit, and stand without limitation.  Overall, the record reflects that the left wrist disability is predominantly manifested by such symptoms as pain, weakness, limitation of motion, loss of endurance, and incoordination.  All of these symptoms are contemplated by the rating schedule.  His assigned schedular rating is based upon the average impairment of earning capacity resulting from his disability, and his assigned extraschedular rating contemplates the additional, marked interference with employment it causes.  The evidence does not include quantifiable monetary loss or employment position changes to show further interference beyond that already recognized by the extraschedular rating.  A higher extraschedular rating, even a minimum 10 percent increase, would result in a combined rating of at least 30 percent which is available only for unfavorable ankylosis or ankylosis in any other position except favorable.  The exceptional and unusual factors of the Veteran's disability, manifested by marked interference with employment, simply do not approximate ankylosis of the wrist. 
In light of the documented occupational impairment shown, the Board finds that the combined 20 percent rating already assigned is sufficient to accord justice under 38 C.F.R. § 3.321 (b)(1).  Bastien v. Shinseki, 599 F.3d 1301, 1306   (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").   

The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, consideration of an extraschedular rating based upon multiple service-connected conditions is not warranted.

For all the foregoing reasons, the Board finds no basis for the assignment of a higher extraschedular rating for the left wrist disability.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against an extraschedular rating higher than that already assigned, the doctrine is not for application.  

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA has satisfied its duties under the VCAA to notify and assist.  Because service connection for the left wrist disability has been granted, and an initial rating and effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed Cir. 2007). 
 
Moreover, at the April 2015 hearing, the undersigned clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.

The Board is further satisfied that the RO has substantially complied with its May 2016 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ readjudicated the claim to ensure due process. 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

An extraschedular rating higher than 10 percent for postoperative residuals of a left wrist fracture with degenerative joint disease is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


